DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn and a non-final Action is presented herein.
The examiner acknowledges that the applicant did request an interview After Final prior to filing the response after final 02/09/2021, but the examiner declined due to the fact that a previous interview had already been held and the examiner has been instructed to limit interviews to 1 per round of prosecution [NF/F/AF being one round of prosecution].  After receiving the filed response after final 02/09/2021 and recognizing the applicants arguments directed to finality were persuasive, the examiner reached out to the applicant’s representative, Brian Rothery, to discuss possible conditions for allowance after final but did not result in a discussion taking place.
Information Disclosure Statement
The examiner acknowledges the applicants statements regarding the IDS, including the statement that the Non Patent Literature [NPL] filed 02/04/2021 was not put on the IDS and is not in English.  This NPL has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as obvious over Colson et al. (US 20140138037) in view of Corey et al. (US 20010054490).
Regarding claim 26, 
A covering (as depicted in Fig. 1A for example) for [intended use] controlling transmission of light through an architectural feature, the covering comprising: 
a subassembly, the subassembly comprising: 
at least a first outer elongate tape (118; see fig. 1A-2C for example) having a first end, a second end, a length extending between the first end and the second end of the first outer elongate tape, and a lateral width perpendicular to the length of the first outer elongate tape (these dimensions can be understood when looking at fig.’s 1A-2C); 
at least a first inner elongate tape (120; see fig. 1A-2C for example) having a first end, a second end, a length extending between the first end of the first inner elongate tape and the second end of the first inner elongate tape, and a lateral width perpendicular to the length of the first inner elongate tape (these dimensions can be understood when looking at fig.’s 1A-2C); 
a plurality of flexible slats (each 112 - note the embodiment of fig. 10), each flexible slat having a first slat end, a second slat end, an inner longitudinal slat edge, an outer longitudinal slat edge, a slat length extending between the first slat end and the second slat end and, a slat width extending between the inner longitudinal slat edge and the outer longitudinal slat edge (these dimensions can be understood when looking at fig.’s 1A-2C and 10), the plurality of flexible slats disposed between and spaced apart along the respective lengths of the first outer elongate tape and the first inner elongate tape, each said flexible slat length of each said flexible slat oriented with the slat's length transverse to the respective lengths of the first outer elongate tape and the first inner elongate tape, the inner and the 11outer elongate tapes configured to [intended use] move to manipulate the plurality of flexible slats between multiple positions (these dimensions and the intended use language can be understood when looking at ; wherein at least one of the plurality of flexible slats comprises a multilayered slat (as understood when looking at fig. 10), the multilayered slat comprising: 
an inner flexible slat layer (top or bottom of 304), an outer flexible slat layer (the other of the top or bottom of 304), and at least a first stiffener pocket sheet (306); the inner flexible slat layer having an inner face defined by a surface defined by an inner slat layer length and an inner slat layer width of the inner flexible slat layer, and an outer face defined by an opposite surface defined by the inner slat layer length and the inner slat layer width of the inner flexible slat layer (see fig.’s 1A-2C along with 10 to see the dimensions/recitations claimed for example), the inner flexible slat layer having an inner longitudinal edge and an outer longitudinal edge extending the length of the inner flexible slat layer (see fig.’s 1A-2C along with 10 to see the dimensions/recitations claimed for example); the outer flexible slat layer having an inner face defined by a surface defined by an outer slat layer length and an outer slat layer width of the outer flexible slat layer, and an outer face defined by an opposite surface defined by the outer slat layer length and the outer slat layer width of the outer flexible slat layer, the outer flexible slat layer having an inner longitudinal edge and an outer longitudinal edge extending the length of the outer flexible slat layer (see fig.’s 1A-2C along with 10 to see the dimensions/recitations claimed for example); the inner flexible slat layer and the outer flexible slat layer each configured and connected to each other with the outer face of the inner flexible slat layer and the inner face of the outer flexible slat layer oriented and facing towards each other (see fig.’s 1A-2C along with 10 to see the dimensions/recitations claimed for example); the first stiffener pocket sheet (at 306) having a first stiffener pocket sheet end, a second stiffener pocket sheet end, a first longitudinal stiffener pocket sheet edge, a second longitudinal stiffener pocket sheet edge, a stiffener pocket sheet length extending between the first stiffener pocket sheet end and the second stiffener pocket sheet end, and a stiffener pocket sheet width extending between the first longitudinal stiffener pocket edge and the second longitudinal stiffener pocket 12edge (the dimensions mainly seen in fig. 10 and 1A for example); the first stiffener pocket sheet connected to at least one of the inner and the outer flexible slat layers (as depicted in Fig. 10) and forming at least a first stiffener pocket between at least one of the inner flexible slat layer and the outer flexible slat layer, and the first stiffener pocket sheet (as depicted in Fig. 10); and the inner flexible slat layer and the outer flexible slat layer arranged and configured to [intended use] be separable from each other in regions between the respective inner and outer longitudinal slat edges to form a space between the outer face of the inner flexible slat layer and the inner face of the outer flexible slat layer that extends the length of the multilayered slat when [intended use] the multilayered slat is in at least one of the multiple positions (as depicted in Fig. 10 along with 1A-2C for example).

    PNG
    media_image1.png
    633
    443
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    520
    422
    media_image2.png
    Greyscale

All of the elements have been discussed above except at least a first relatively thin elongate stiffener having a first stiffener end, a second stiffener end, a first stiffener side, a second stiffener side, a stiffener length extending between the first stiffener end and the second stiffener end, and a stiffener width extending between the first stiffener side and the second stiffener side, [...] wherein at least a portion of the first elongate stiffener is positioned within the first stiffener pocket.  Attention is therefore directed to Corey which teaches another architectural covering as seen in fig. 21 for example as having at least a first relatively thin elongate stiffener (74; fig. 21) having a first stiffener end, a second stiffener end, a first stiffener side, a second stiffener side, a stiffener length extending between the first stiffener end and the second stiffener end, and a stiffener width extending between the first stiffener side and the second stiffener side (the dimensions inevitably taught which can be understood when looking at fig. 21 for example), wherein at least a portion of the first elongate stiffener is positioned within a pocket formed within each slat (as depicted in Fig. 21 for example).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the covering, such as in a multilayered slat, of Colson with a stiffener such as taught by Corey in order to provide the predictable and expected result of ‘maintaining the straightness and torsional stiffness’ of a slat [note paragraph 0055 of Corey teaches this rationale but it is merely a non-limiting example].

    PNG
    media_image3.png
    675
    468
    media_image3.png
    Greyscale


All of the elements have been discussed above except providing that the 1) stiffener length...being at least 5 times greater than the...stiffener thickness, 2) the stiffener is attached to at least one of the at least two slat layers so the stiffener length extends in the direction of and along the longitudinal edges of that at least one of the at least two slat layers, and  3) wherein the at least one of the at least two slat layers associated with and attached to the at least a first elongate stiffener is formed of a translucent material, and the at least a first elongate stiffener is formed of a substantially transparent plastic material.
Regarding “1)” and “2)” above, the modified Colson does teach, via Corey, the 1) stiffener length...being at least 5 times greater than the...stiffener thickness (as seen in fig. 21 of Corey), and 2) the stiffener is attached to at least one of the at least two slat layers (the stiffener is attached by elastic resilient expansion pressing outward against the layers - note too that when interpreted with the broadest reasonable interpretation, a first element is "attached to" a second element by way of one or more elements in between ) so the stiffener length extends in the direction of and along the longitudinal edges of that at least one of the at least two slat layers (as depicted in Fig. 21 of Corey, especially since Colson has more than two layers and is modified by Corey - it is further stressed that a first structure can extend ‘along’ a second structure by extending “on a line or course parallel and close to” - see definition of “along” .  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided in the covering, such as in a multilayered slat, of Colson with a stiffener such as taught by Corey in order to provide the predictable and expected result of ‘maintaining the straightness and torsional stiffness’ of a slat [note paragraph 0055 of Corey teaches this rationale but it is merely a non-limiting example].
Regarding “3)”, the examiner directs attention that providing the modified Colson such that one of the two slat layers is formed of a translucent material, and the at least a first elongate stiffener is formed of a substantially transparent plastic material would merely be a selection of known material or material properties based on their suitability for their intended purpose, such as by providing the amount of light transmittal of each particular part as desired “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided parts of the modified Colson with a different selection of known materials such as translucent material and/or transparent materials in order to provide the predictable and know result of a suitable/desired light transmittance (note that providing a selectable known light transmittal materials is especially well understood in the art of architectural covers such as blind, curtains, retractable screens or the like which are designed to vary the amount of light transmittance).

  (ə-lông′, ə-lŏng′)
prep.
1. Over the length of: walked along the path.
2. On a line or course parallel and close to; continuously beside: rowed along the shore; the trees along the avenue.
3. In accordance with: The committee split along party lines over the issue.
adv.
1. Forward; onward: We drove along, admiring the view. Farther along, we passed a hitchhiker.
2. As company: Bring your friend along.
3. In accompaniment or association; together: packed an atlas along with other books. See Usage Note at together.
4. With one; at hand: Luckily, I had my camera along. Our guests should be along soon.
5. Informal Advanced to some degree: My father is getting along in years.
    
        
            
                                
            
        
    

[Middle English, from Old English andlang, extending opposite : and-, facing; see ant- in Indo-European roots + lang, long; see long1.]
American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.

Response to Arguments
Applicant’s arguments with respect to claims 26 and 27 have been considered but are not found persuasive.  The argument directed to claim 26 isn’t perfectly clear to the examiner - it seems that the applicant is arguing that prior doesn’t teach “forming a first stiffener pocket by connecting a first stiffener pocket sheet, “wherein at least a portion of the first elongate stiffener is positioned within the first stiffener pocket””, as quoted at the end of the argument directed to claim 26.  This isn’t clear and not persuasive especially since fig. 10 appears to clearly show this limitation - it is also noted that the stiffener once combined would be positioned within the first stiffener pocket in claim 10.  The argument for claim 27 (and possibly 26 as well although not clear to the examiner) seems to focus on first on alleging that the stiffener of the applied art is not attached to at least one 
Note too that claim 1 uses the term “directly attached”, not used in claims 26 or 27.  The examiner was going to discuss this as part of a possible proposed examiners amendment, but no discussion ended up taking place.
Allowable Subject Matter
Claims 1-13 and 15-25 are allowed.


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Contact Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P CAHN whose telephone number is (571)270-5616.  The examiner can normally be reached on M-F 10-8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHERINE MITCHELL can be reached on 5712727069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about 
/DANIEL P CAHN/Primary Examiner, Art Unit 3634                                                                                                                                                                                                                                                                                                                               




.